Title: To George Washington from Thomas McKean, 27 April 1789
From: McKean, Thomas
To: Washington, George



Sir,
Philadelphia April 27th 1789

I have an ambition to take a share in Your Excellency’s administration, and know of no line in which I can render so good service as in the judicial department. Having expressed this, it will, I trust, not be deemed indelicate in me to give a short account of myself & my studies.
I was born in Chester county in this State, and having been instructed for seven years in the latin and greek languages, and the arts & sciences usually taught in the schools, I commenced the study of the law at the age of sixteen in Newcastle; at the age of twenty I was admitted to the bar in the courts of common pleas and also in the supreme court of Delaware and soon after in the supreme courts of Pennsylvania & New Jersey. From that time to the present, the law has been my principal study and my only profession. It is true I have gone thro’ the rotine of office, have been annually elected for seventeen years a member of Assembly for Newcastle county; was a member of Congress, first at New-York in 1765, and from 1774 until the day I had assurance that the preliminaries of peace were signed: But these employments added to and enlarged my legal knowledge.
Among the learned, I early in life received the degree of Master of Arts from the College of Philadelphia, and have since been honored with the degree of Doctor of Laws by two other Colleges & one University. I am also a Trustee of three incorporated

seminaries of learning, and a member of several societies for the promoting the arts & useful knowledge.
My official rank may probably be known to you, I shall therefore only mention, that I have been Speaker of the Delaware Assembly both before and since the Revolution, and sometime President of Congress: In 1766 I first took a seat on the Bench at Newcastle, having before been in the commission of the peace & a Justice of the common pleas for that county, and had influence enough to have justice administered upon unstamped paper. When the Stamp-Act was repealed I returned to the Bar, & there remained until 1777, when I was appointed Chief Justice of the supreme court of Pennsylvania; which station I have now held near twelve years, having been twice chosen by an unanimous ballot. These honors & offices were confered unsollicited by me, and most of them without my previous knowledge.
My character must be left to the World. I have lived in troublesome times, in an unsettled & tumultuous government: A good Judge cannot be very popular; but I believe, that my integrity has never been called in question, and it is certain, that no judgment of the supreme court of Pennsylvania since the Revolution has been reversed, or altered in a single Iotta. A book of reports, by Counsellor Dallas, is now in the press here and will be abroad in about two months, from which some judgment may be formed in the other States of our decisions. I will only add, that I am by habit and inclination the man of business.
Your Excellency will be pleased to excuse this particular self-detail, when it shall be considered, that if you think fit to advance me to this station, my reputation will become in a degree your interest, and my pretensions should be known.
Having lost by depreciated Congress-money upwards of six thousand pounds of my own acquiring (for I have been the maker of my own fortune) I have a wish to recover in some honorable way at least a part of it, for the sake of eight promising children; however, tho’ not affluent I am still above the fear of want, and I owe no man anything but good-will.
This having been a sudden resolution, I have not dropped the least hint of it to any person whomsoever. With respect to the Senators, I am personally known to most of them, and flatter myself not to my disadvantage; but in this opinion I may be

mistaken, for the politics of some of them did not co-incide with mine. However I mean not to trouble them.
For this freedom I must trust to Your great goodness. It is (tho’ I am not three years younger than Your Excellency) my first essay of the kind. If you shall approve of this overture, I promise you to execute the Trust with assiduity & fidelity and according to the best of my abilities; the only return that I can make, and that, I know, you wish for. There is but one thing more I have to say, and that is, if you should make a single Enemy, or loose a single friend by gratifying my desire, I most sincerely beg you will never spend a thought on the subject; for I profess myself to be, with the utmost attachment and regard, Sir, Your Excellency’s most obedient & most humble servt

Thos M: Kean

